internal_revenue_service department of the treasury index number 280g washington dc number release date person to contact telephone number refer reply to cc ebeo br 4-plr-102964-99 date date corporation a corporation b date x date y year z c d e f g h this is in response to your letter dated date requesting rulings under sec_280g and sec_4999 of the internal_revenue_code specifically you requested rulings that the merger of corporation b into corporation a constitutes a change_of_ownership in corporation a under sec_280g of the code this merger does not constitute a change in the ownership or effective_control of corporation b or a substantial portion of its assets under sec_280g and no part of any payments made by corporation a to a former officer or executive of corporation b as a result of the merger is subject_to the excise_tax under sec_4999 the facts as submitted are as follows corporations a and b entered into an agreement and plan of merger merger agreement on date x the merger agreement was approved unanimously by the board_of directors of corporations a and b and it was approved by the shareholders of corporations a and b the merger was consummated on date y pursuant to the merger agreement corporation b merged with and into corporation a with corporation a being the surviving entity additionally each issued and outstanding share of corporation b common_stock was exchanged for c shares of corporation a common_stock with the following exceptions cash payment was made in lieuu of fractional corporation b shares and corporation b common shares held in corporation b’s nonqualified_deferred_compensation_plans and not attributable to any participant in such plans were canceled without payment prior to the merger corporation a’s capitalization consisted of d outstanding common shares corporation a’s outstanding shares represented e of the voting power of corporation a’s secruties at the time of the merger prior to the merger corporation b’s capitalization consisted of f outstanding corporation b common shares corporation b’s outstanding shares represented e of the voting power of corporaiton b’s outstanding secruities at the time of the merger following the merger the former shareholders of corporaiton b own approximately g of the issued and outstanding corporation a common_stock and the pre-merger shareholders own the remaining h of common_stock the directors and officers of corporaiton a immediately prior to the effective date of the merger are the directors and officers of the corporation a immediately following the merger in year z corporation b entered into employment agreements with several executives these agreements provide for cash payments and other_benefits in the event of a covered executive’s termination upon or following a change in control these agreements and the obligations contained therein became obligations of corporation a on the consummation of the merger consequently corporation a will pay a previously agreed upon cash amount to each individual and will provide certain additional benefits additionally corporation a also compensates its own employees and consultants sincerely robert b misner assistant chief branch office_of_chief_counsel employee_benefits and exempt_organizations
